Citation Nr: 0717321	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from June 1966 to March 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) in Detroit, Michigan, Regional Office 
(RO). Jurisdiction over the appeal has since been transferred 
to the St. Petersburg, Florida, VA RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


In May 2001, the veteran submitted a claim for service 
connection for hepatitis C. Private medical records reflect 
liver biopsy in February 2001which revealed chronic hepatitis 
with bridging fibrosis and possible cirrhosis. The examiner 
noted that the veteran had advanced liver disease.  

In a March 2001 statement, a private treating physician 
reported a remote history of sexually transmitted disease 
while in Vietnam and opined that this certainly could be the 
source of the hepatitis C. A January 2001 note, another 
private physician reports a history of intravenous drug use 
as a risk factor for hepatitis C.  

In an April 2007 Written Brief Presentation, the veteran's 
representative argues that the veteran's March 1968 
separation examination recorded treatment for syphilis and 
gonorrhea in service, and as such, exposure to risk factors 
for hepatitis C in service. The representative suggests that 
hepatitis C was incurred in service but remained undiagnosed 
since 1968 due to lack of medical knowledge of the etiology 
of this disease at that time. The veteran has echoed these 
arguments in his statements in support of his claim.

Attempts to obtain the veteran's service medical records were 
made. In a July 2001 response, the National Personnel Records 
Center (NPRC) indicated that no service medical records could 
be identified. NPRC requested that the RO submit hard copy of 
VA Form 3101 and completed questionnaire about military 
service (VA Form NA 13075) for further search. Since it does 
not appear that these items were provided, another attempt 
should be made to obtain the service medical records.  Under 
the VCAA, VA has an obligation to secure such records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile. 
38 U.S.C.A. § 5103A(b)(3).

Additionally, the Board requires a medical opinion as to the 
etiology of the veteran's hepatitis C.  The VCAA requires 
that the VA afford a veteran a medical examination or obtain 
a medical opinion when necessary to make a decision on the 
claim. See 38 U.S.C.A. § 5103A(d).  The veteran should also 
be provided with additional VCAA notifications pertinent to 
recent caselaw. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should make further attempts to 
obtain the veteran's service medical 
records by obtaining additional detailed 
questionnaires regarding the veteran's 
military service in VA Form NA 13055 
(Request for Information Needed to 
Reconstruct Medical Data) and NA Form 
13075 (Questionnaire About Military 
Service) and providing same to the 
National Personnel Records Center (NPRC) 
as necessary for search for any 
outstanding service medical records.

2.  The veteran should also be advised 
that he may submit alternate evidence, 
including, but not limited to, statements 
from service medical personnel, "buddy" 
certificates or affidavits, employment 
medical or physicals, medical evidence 
from hospitals, clinics and private 
physicians including laboratory test 
results or other evidence of the presence 
of hepatitis C, pharmacy prescription 
records, blood donor information, and 
insurance examination reports if 
available, for the period from separation 
in 1968 to the present, by which or by 
whom the veteran may have been treated 
since his 1968 discharge. The VA is in 
receipt of the service medical records 
sent in by the veteran and he need not 
send duplicate copies of information 
already submitted.  

3.  The veteran should be afforded 
examination by examiner with appropriate 
expertise to determine whether his 
hepatitis is related to service. The 
examiner should review the claims file and 
document such review in the examination 
report. After review of all additional 
service medical records, service personnel 
records, and post-service records of 
treatment, and following examination of 
the veteran, the examiner should provide 
an opinion as to whether the veteran's 
hepatitis C is at least as likely as not 
etiologically related to his military 
service. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND. If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action. 

5.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for hepatitis. If the benefits 
requested on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the case 
(SSOC).

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order. No 
action is required of the veteran until he 
is otherwise notified by the RO. By this 
action, the Board intimates no opinion, 
legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



